Citation Nr: 1311634	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  03-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee.

3.  Entitlement to a rating in excess of 10 percent for instability of the right knee.

4.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

5.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Seattle, Washington.  

In a February 2007 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board.  Subsequently, the Board remanded the case for additional development in April 2010 and May 2012.

A claim for an increased rating is deemed to include a claim for TDIU if the claimant or the evidence indicates that the Veteran is unable to work due to service connected disabilities.  Therefore, this issue has been added to the title page of this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a VA examination in August 2012, the Veteran revealed that he had been receiving Social Security Administration (SSA) disability benefits since 2010.  These records may contain information about the current severity of the Veteran's back, knee, and ankle disabilities.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2) (2012).

Additionally, prior to the August 2012 remand of this case, the RO conducted a search for the Veteran's vocational rehabilitation records, made a formal finding that they were unavailable, and notified the Veteran about their inability to obtain the records.  However, the Board determined that, despite this, an additional search should be made.  If the records were still unable to be obtained, the Board directed that another formal finding of unavailability be made, and that the Veteran again be notified of VA's inability to obtain the records.  A review of the record discloses that a number of e-mails were sent to the RO regarding the aforementioned matter, though there is no indication as to the nature of their response.  Significantly, the records were not obtained.  Nonetheless, no additional finding of unavailability was made, and the Veteran was not again notified of VA's inability to obtain the records.  A claimant has a right to compliance with instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board has added the issue of TDIU to these claims.  That issue has not been adjudicated by the RO in the first instance.  Therefore, this must be accomplished before the Board may review the issue.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a copy of the Veteran's SSA disability records.  If these records cannot be obtained or do not exist, a formal finding of unavailability should be made and the Veteran should be notified of VA's inability to obtain the records.

2.  Make additional efforts to obtain the Veteran's Vocational Rehabilitation file.  If after reasonable attempts are made, the file still cannot be located, a new formal finding of unavailability detailing the steps that were made to try to obtain the records should be made, and the Veteran should again be notified of VA's inability to obtain the records.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  Additionally, the Veteran's TDIU claim should be developed and adjudicated in the first instance.  If any of the determinations remain unfavorable, or less than fully favorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 


Thereafter, if applicable, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


